{¶ 49} I concur in the majority's analysis and disposition of Appellant Bonner's first assignment of error.
 {¶ 50} I dissent from the majority's disposition of Appellant Bonner's second assignment of error.1 The majority states the trial court did not make a finding of dependency after the adjudicatory hearing. Majority Opinion at ¶ 42. I disagree. Following the September 4, 2008 adjudicatory hearing, the trial court issued a judgment entry declaring the child to be dependent on September 9, 2008. Therein the trial court set the dispositional hearing for September 16, 2008. I find the trial court did bifurcate the proceedings in accordance with Juv. R. 34 and R.C. 2151.35.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas, Juvenile Division, of Stark County, Ohio, is reversed, and the cause is remanded to the court for further proceedings in accord with law and consistent with the opinion. Costs to appellee.
1 Accordingly, I also dissent from the majority's disposition of Appellant Strong's appeal. *Page 1